Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission on 02/01/2021 has been entered. 
Examiner’s Note (1)
Examiner called and told the Applicant that the amended claims has overcome all most all claim objections issued for claims 1-3, & 5-12 as well as claim rejections issued for 1-12 in the previous office actions. However, Examiner pointed out few minor issues with the amended claims and sought authorization to correct those issues. He further stated that if the Applicant accepts the suggestions the case will be placed in allowable condition. The Applicant agreed to consider the suggestions and get back with a response asap. Subsequently, the Applicant sent an email authorizing the Examiner to do minor corrections as suggested by the Examiner. (please see the attached “Email from the Applicant” for details.)
Examiner’s Note (2)
Applicant although claimed foreign priority has not filed any Certified copy of the Foreign priority Application with translation (if required). Examiner has searched for arts 

EXAMINER’S AMENDMENT
.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
.	Authorization for this examiner's amendment was given via email from Robert Plotkin (Reg. No.43,861) on 03/05/2021. 
The application has been amended as follows: 
In Claim 1, please replace the word “concordance” with “validity” in lines 21 & 24 of page 2.
In Claim 1, please replace the word “concordance” with “validity” in lines 1, 4 & 6 of page 4.
In Claim 1, please replace the word “consistency” with “validity” in line 9 of page 4.
In Claim 9, please replace the word “consistency” with “validity” in line 8 of page 7.
In Claim 11, please strikeout “:” after the word  “complied” in line 21 (page 10) and add the words “does the followings:” after the word “complied.

In Claim 13, please strikeout the word “transparently” in line 2, page 12.
Allowable Subject Matter
Claims 1-13 are allowed. 
 The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although the prior art of record teaches a first step where said at least one transmitting device transmits at least one first message to the at least one first receiver device, said first message comprising at least: at least one control key (CCIDA2) generated from a second cryptographic key; at least one public key (CPUB_IDAl) generated from a first cryptographic private key; none of the prior art, alone or in combination teaches  a third step, wherein the at least one second receiver device for receiving said at least one first and at least one second messages transmitted by the at least one first receiver device, performs the following operations: checks the validity between the at least one public key (CPUBIDA1) and the at least one first cryptographic signature (SIG IDA1) of the at least one first message transmitted by the transmitting device; checks the validity between the signature (SIGROBOT) and the cryptographic public key (PUB_ROBOT) of said first receiver device; verifies the validity between the signature of the at least one first message of the transmitting device (SIGDISPEM) and the calculated public key (CTRL_PUBU) by the at least one first receiver device ; checks the validity of the status code (STATUS) ;  generates at least a third validation message associated with the at least one first and the at least one second messages, said third validation message, comprising: the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/Primary Examiner, Art Unit 2497